ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on September 10, 2021. Claims 1 – 3 are pending and have been examined. The drawing filed on September 10, 2021 is accepted by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-196142, filed on October 6, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Reasons for Allowance
Claims 1 – 3 are allowed in light of the application filed on September 10, 2021. 
The following is an Examiner’s statement of reasons for allowance: Independent claim incorporates detailed subject matter of the image decoding apparatus. 
The closest prior art URBAN, Fabrice (WO No. 2017/137311 Al) and Chen et al. (US 9,762,927 B2) does not disclose the claimed element, “a splitting circuit configured to recursively split a coding tree (CT) having a CT size by using the separate coding tree if a slice type is an intra slice, a value of the tree mode parameter indicates to use the separate coding tree, and the CT size is greater than a prescribed maximum size; a second decoding circuit configured to decode a split flag indicating whether or not to further split a coding unit (CU) having a target size, if the target size is less than or equal to the prescribed maximum size and greater than a prescribed minimum size, wherein the split flag is different from the tree mode parameter”. Therefore, the prior art reference taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While an image decoding apparatus that splits an image into coding tree units using a split flag was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Ye et al. (US 2017/0180737 A1) teaches a high-level signaling lossless coding syntax element used as a condition for generating one or more SPS, PPS and slice segment header syntax elements related to the quantization, transform, transform skip, transform skip rotation, and in-loop filtering processes.
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571)270-0498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425